Citation Nr: 1120059	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-29 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, major depressive disorder, and a panic disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to February 1976.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 RO decision.  

The veteran requested the opportunity to present testimony in support of his claim at a personal hearing before a Member of the Board.  Such a hearing was scheduled for April 2010.  The veteran was notified of the scheduled time and place but failed to appear for the hearing.  When an appellant elects not to appear at the prescheduled hearing date, the request for a hearing will be considered to have been withdrawn.  38 C.F.R. § 20.704(d).  His claim will thus be adjudicated without further delay based upon all the evidence presently of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.


REMAND

The Veteran contends he was hospitalized upon several different occasions during service for treatment of panic attacks and mental health concerns.  He also asserts that he received some mental health treatment during service.  No such mental health treatment or hospital records are currently contained in his claims file and it does not appear that they have been separately requested.  The Veteran's representative asserts that these records should be obtained prior to further review, and that his service personnel records should be obtained as well, in that the personnel records may indicate the periods of hospitalization and/or may contain further clues to the nature of the Veteran's mental health problems during service.  The Board agrees that the duty to assist the Veteran in the development of his claim includes obtaining these service records.  38 C.F.R. § 3.159(c)(2).

The Veteran has apparently been receiving VA medical care since 2003.  Review of the available records, all dated in 2003, reflects that his care providers had not at that time assigned a diagnosis indicating an acquired psychiatric disorder for which VA compensation may be paid.  Governing law prohibits compensation from being paid for disability which is a result of the Veteran's own abuse of alcohol or drugs.  38 U.S.C.A. § 1110.  However, VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board observes that the Veteran has reported receiving relevant medical care at several medical facilities located in Honolulu, Hawaii, within several years of his discharge from service.  Such records would likely be highly probative of his claim, as they presumably would reflect diagnosis and treatment immediately subsequent to service.  However, he failed to identify the facilities with the specificity needed for the VA to request records from them on his behalf.  He was informed in the August 2007 Statement of the Case that his failure to provide mailing addresses or other contact information, such as a phone number, prevented the VA from assisting him to obtain these records.  Indeed, a basic internet search reveals that the names (of a hospital and a clinic) provided by the Veteran could pertain to multiple facilities and institutions in Hawaii.  He is again informed that if he desires VA assistance in obtaining these potentially probative records, he must cooperate with the VA to obtain them.  38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the Veteran's service personnel records through official channels for inclusion in the claims file.  Once these records have been obtained, the RO should review them for specific clues as to particulars of the Veteran's mental health status during service, his mental health care, and hospital treatment.  All efforts to obtain these records should be fully documented for the file.

2.  The RO should request clinical hospital records and mental health treatment records from Fort Knox, Fort Polk, and from the United States Army Hospital in Bad Kreuznach, Germany.  All efforts to obtain these records should be fully documented for the file.

3.  The RO should obtain all records of VA medical treatment afforded to the Veteran by the VA medical system in Atlanta since 2004 for inclusion in the file.

4.  After the development requested above has been completed, the RO should again review the record.  Any further evidentiary or procedural development which may become apparent should be accomplished.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



